Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your case:

 

 

 

Debtor 1 FRIEDA VIZEL
Debtor 2 &4 on S. 8 f
S se aan STE AN ice, ER,
(Spouse, if filing) Ke v
- in 18 > UPr,
United States Bankruptcy Court for the: oy ey “Op oO mg Co Up
Case number (if known) Chapter you are filing under: ~¢ Po, ro. He ¥o
“1 Chapter 7 ‘ <I NIN Ree
C1 Chapter 11 oS Pigs
C) Chapter 12 Ves $7

C] Chapter 13 “

(4) Check If this is an amended filing
Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy en7

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—
and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be
yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between
them. In joint cases, one of the spouses. must report information as Debtor 1 and the other as Debtor 2. The same person.m ust be Debtor 1 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

Identify Yourself

1. Your full name About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your FRIEDA

government-issued picture First name First name
identification (for example, your
driver's license or passport)

 

 

 

 

 

 

 

 

 

 

 

Middie name Middle name
Bring your picture identification to VIZEL
your meeting with the trustee.
Last name Last name
Suffix (Sr., Jr, Il, Ill) Suffix (Sr., Jr., HH, IID
2. All other names you have used
in the last 8 years
First name First name
Include your married or maiden
names.
Middle name Middle name
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of your XXX - XX - 8352 XXX - XX -
Social Security number or federal ee
Individual Taxpayer Identification OR OR
number (IT IN)

QOXX - XX - QXX - XX -

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

 

Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Case number (if known)

 

4. Any business names and
Employer Identification Numbers
(EIN) you have used in the last 8
years

Include trade names and doing
business as names

5. Where you live

About Debtor 1:
v | have not used any business names or EINS.

About Debtor 2:
CJ | have not used any business names or EINS.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

EIN EIN
EIN EIN
If Debtor 2 lives at a different address:

1600 CATON AVENUE

Number Street Number — Street

APT 1D

BROOKLYN, NY 11226

City . State ZziPCode City State ZIP Code
DKr At Gre king ¢

County A County

6. Why you are choosing this
district to tile for bankruptcy

-. Official Form 101

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

If Debtor 2's mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

 

 

Number Street Number Street
City State ZIP Code = City State ZIP Code
Check one: Check one:

¥ Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

C) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(| have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL

Case. number (if known)

 

| Part 2: | Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Bankruptcy
Code you are choosing to file
_ under

8. How you will pay the fee

9. Have you filed for bankruptcy
_ within the last 8 years?

10. Are any bankruptcy cases
pending or being filed by a spouse
who is not filing this case with
you, or by a business partner, or
by an affiliate?

11. Do you rent your residence?

Gheck one. (For a brief description of each, see Notice Required by 11 U.S.C ? 342(b) for Individuals Filing for
Bankruptcy (Form 2010). Also, go to the top of page 1 and check the appropriate box.

“i Chapter 7
C] Chapter 11
C] Chapter 12
1 Chapter 13

Check one:

{] 1 will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for
more details about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash,
cashier's check, or money order. If your attorney is submitting your payment on your behalf, your attorney may
pay with a credit card or check with a pre-printed address.

CL) [need to pay the fee in installments. If you choose this option, sign and attach the Application for
individuals to Pay The Filing Fee in installments (Official Form 103A).

Y lrequest that my fee be waived. (You may request this option only if you are filing for Chapter 7. By law, a
judge may, but is not required to, waive your fee, and may do so only if your income is less than 150% of the
official poverty line that applies to your family size and you are unable to pay the fee in installments). If you
choose this option, you must fill out the Application to Have the Chapter 7 Filing Fee Waived (Official Form
1038) and file it with your petition.

 

 

 

 

 

 

¥ No

OC) Yes

District When Case number
District When Case number
District When Case number
¢ No

Cl Yes

Debtor Relationship te you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known

 

¥ No. Go to line 12.
C) Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?
O1 No. Go to line 12.
O Yes. Fill out Initial Statement About ab Eviction Judgement Against You (Form 101A) and file it with
this bankruptcy petition.

Official Form 101. > :- . Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known}

 

 

Report About Any Businesses You Own as a Sole Proprietor

¥ No. Go to Part 4.

12. Are you a sole proprietor of O) Yes. Name and location business

_ any full- or part-time business?
A sole proprietorship is a business

 

 

_ you operate as an individual, and Name of business, if any
_ is not a separate legal entity such

as a corporation, partnership, or Number Street
LLC.

 

If you have more than one sole
proprietorship. use a separate

 

sheet and attach it to this petition. City State ZIP Code

Check one appropriate box to describe your business:

Health Care Business (as defined in 11 U.S.C.§11J1(27A))
Single Asset Real Estate (as defined in 11 U.S.C.§11J1(51B))
Stockbroker (as defined in 11 U.S.C.§11J1(53A))

Commodity Broker (as defined in 11 U.S.C.§11J7(6))

None of the above

OOCCL

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can

13. Are you filing under Chapter set appropriate deadlines. If you indicate that you are a small business debtor. you must attach your
11 of the Bankruptcy Code and are = Bankruptcy Code and most recent balance sheet. statement of operations. cash-flow statement. and federal
_ you a small business debtor? income tax return or if are you a small business any of these documents do not exist. follow the procedure in

_ For a definition of small business 11U.S.C.§ 1116(1)(B).
debtor, see 11 U.S.C § 101(51D).

¥ No. | am not filing under Chapter 11.

© No. 1am filing under Chapter 11. but | am NOT a small business debtor according to the definition in the
Bankruptcy Code.

© Yes. | am filing under Chapter 11 and lam a small business debtor according to the definition in the
Bankruptcy Code.

Ce Report if You Own or have Any Hazardous Property or Any Property That Needs Immediate Attention

 

¥ No.

_ 14. Do you own or have any C) Yes. What is the hazard?
property poses a threat of

_ imminent and identifiable hazard

- to public health or safety? Or do
you own any property that needs

- Immediate attention?

_ For example, do you own
perishable goods, or livestock that If immediate attention is needed, why is it needed?

_ must be fed or a building that

_ needs urgent repairs?

 

 

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

Doc1_ Filed 10/22/19

 

ke Explain Your Efforts to Receive a Briefing About Credit Counseling

Entered 10/22/19 15:39:07

Case number (if known)

 

15. Tell the court whether you
have received a briefing about

_ credit counseling.
The law requires that you receive
a briefing about credit counseling
before you file for bankruptcy. You
must truthfully check one of the

. following choices. If you cannot do
SQ, you are not eligible to file.

If you file anyway, the court can

dismiss your case, you will lose

whaiever filing fee you paid, and

your creditors can begin collection
_ activities again.

Official Form 104

About Debtor 1:
You must check one:

¥ received a briefing from an approved credit
counseling agency within the 180 days before I filed
this bankruptcy petition, and I received a certificate of
completion.

Attach a copy of the certificate and the payment plan,
if any, that you developed with the agency.

(| received a briefing from an approved credit
counseling agency within the 180 days before [ filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

CO Icertify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30—day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you were
unable to obtain it before you filed for bankruptcy, and
what exigent circumstances required you to file this
case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before
you filed for bankruptcy. If the court is satisfied with
your reasons, you must still receive a briefing within
30 days after you file. You must file a certificate from
the approved agency, along with a copy of the
payment plan you developed, if any. If you do not do
so, your case may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

({] tam not required to receive a briefing about credit
counseling because of:

CO Incapacity.

| have a mental illness or a mental deficiency that
makes me incapable of realizing or making
rational decisions about finances.

C]  Disabitity.

My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried
to do so.

€] Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

1 Ireceived a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate
of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) ft received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C1 Icertify that | asked for credit counseling
services from an approved agency, but was unable
to obtain those services during the 7 days after |
made my request, and exigent circumstances merit a
30-day temporary waiver of the requirement.

To ask for a 30—day temporary waiver of the
requirement, attach a separate sheet explaining

what efforts you made to obtain the briefing, why you
were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. ff you do not do so, your case may
be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

C] 1am not required to receive a briefing about
credit counseling because of:

C) Incapacity.

| have a mental illness or a mental deficiency
that makes me incapable of realizing or making
rational decisions about finances.

C1 Disability.

My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably
tried to do so.

C] Active duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a

briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Case number (if known)

 

| Part: | Answer these Questions for Reporting Purposes

16. What kind of debts do you
have?

_ 17. Are you filing under Chapter
7?

_ Do you estimate that after any
exempt property is excluded and
administrative expenses are paid
_ that funds will be available for

_ distribution to unsecured

_ creditors?

18. How many creditors do you
-_ estimate that you owe?

- 19. How much do you estimate
_ your assets to be worth?

- 20. How much do you estimate
_ your liabilities to be?

Sign Below :

_ For you

Official Form 103

Voluntary Petition for Individuals Filing for Bankruptcy

16a. Are your debts primarily consumer debts? Consumer debits are defined in 11 U.S.C. § 101(8) as “incurred
by an individual primarily for personal, family, or household purposes."

© No. Go to line 16b.

¥ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for
a business or investment or through the operation of the business or investment.

(1 No. Go to line 16b.
O1 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

O No. | am not filing under Chapter 7. Go to line 18.

QO Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available for distribution to unsecured creditors?

C1 No.

) Yes.

v 1-49

O 50-99 O 1,000-5,000 £] 25,001-50,000

C) 100-199 OQ) 5,001-10,000 ( 50,001-100,000

Cl 200-999 M 10,001-25,000 [1 More than 100,000

Y $0-$50,000 -

O 50 001-8100 000 O $1,000,001-$10 million £4} $500,000,001-$1 billion

Oo $100 001-$500 000 [] $10,000,001-$50 million (1 $1,000,000,001-$10 billion

g $500,001-$1 million (1 $50,000,001-$100 million 1 $10,000,000,001-$50 billion
, £1 $100,000,001-$500 million More than $50 billion

 $0-$50,000

v 0 001-$100 000 £1 $1,000,001-$10 million ) $500,000,001-$1 billion

oO $100,001-$500,000 [1 $10,000,001-$50 million () $1,000,000,001-$10 billion

qo $500,001-$1 million C1 $50,000,001-$100 million C1 +$10,000,000,001-$50 billion
, (J $100,000,001-$500 million CJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or
13 of title 11, United States Code. | understand the relief available under each chapter, and | choose to
proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill
out this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
°

  
     

I understand makin, a false statemenit, concealing property, or obtaining money or property by fraud in
connection with nkruptcy £ase’ can, result in fines up to $250,000, or imprisonment for up to 20 years, or
both. 18 U.S , 1341\1519 fad 3571.

x6 ° x

 

Signature of Debtor 1 "Signature of Debtor 2

Executedon }9 / 1/14

Executed on

page 6
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

 

 

For your attorney, if you are

 

- represented by one |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
"If you are not represented by an available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
attorney, you do not need to file the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
this page. knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
x Date
Signature of Debtor

 

Printed name

 

Firm name

 

Number Street

 

Contact phone Email address

 

 

Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL

Case number (if known)

 

 

For you if you are filing this
bankruptcy without an attorney

If you are represented by an

attorney, you do not need to file
this page.

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that
many people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-
term financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a
mistake or inaction may affect your rights. For example, your case may be dismissed because you did not file
a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee,
U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit. If that happens, you could
lose your right to file another case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if
you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do
not list a debt, the debt may not be discharged. If you do not list property or properly claim it as exempt, you
may not be able to keep the property. The judge can also deny you a discharge of all your debts if you do
something dishonest in your bankruptcy case, such as destroying or hiding property, falsifying records, or
lying. Individual bankruptcy cases are randomly audited to determine if debtors have been accurate, truthful,
and complete. Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
attorney. The court will not treat you differently because you are filing for yourself. To be successful, you must
be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local
rules of the court in which your case is filed. You must also be familiar with any state exemption laws that

apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
C No.
v Yes.

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or
incomplete, you could be fined or imprisoned?

C] No.

v Yes,

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
v No.
{] Yes. Name of person

Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

      

By signifig here\! acknowledge that | understand te risks involved in filing without an attorney. | have read and
undefstood this notice, and’l am aware that filing a bankruptcy case without an attorney may cause me to lose
my rights or property if 1 do not, properly handle the case.

a

 

   

x x
Signature of Debtor 1 Signature of Debtor 2
Date io/ dM /i 4 Date
Contact on Ay 9-Y24° ke Contact on
Cell on

Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your case:

 

Debtor 1 FRIEDA

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number (if known)

C) Check if this is an amended filing
Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical
Information ‘ons

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out
all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill
out a new Summary and check the box at the top of this. page.

Summarize Your Assets

 

_ 1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B $ § 5 Fo.

 

 

1c. Copy line 63, Total of all property, from Schedule A/B

Summarize Your Liabilities

 

 

 

 

 

_ 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim at the bottom of the last page of Part 1 of Schedule D ¢ 0.00

_ 8. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $ 0.00
3a. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F $ 55,385.00

Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 106!)

Copy your combined monihly income from line 12 of Schedule | $ 2 co

5. Schedule J: Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J $ 3,242.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information 1
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

 

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapter 7, 11, or 13?

C1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

v¥ Yes

7. What kind of debt do you have?

~ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or household
purpose." 11 U.S.C. 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the court
with your other schedules.

 

‘8. From the Statement of Your Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11: OR, Form 122B Line 11 OR, Form 122C-1 Line 14; $3,200.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b. Taxes and certain other debts you owe the government (Copy line $ 0.00
6b.) ——————_____
9c. Claims for death or personal injury while you were intoxicated. (Copy $ 0.00
line 6c.) T_T
9d. Student loans (Copy line 6f.) $ 0.00
Se. Obligations arising out of a separation agreement or divorce that you $ 0.00

did not report as priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. $ 0.00
(Copy line 6h.) Tr

 

9g. Total. Add line 9a through 9f.
$ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information 2
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your case:

 

Debtor 1 FRIEDA VIZEL

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number (if known)

C) Check if this is an amended filing
Official Form 106A/B

Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

1215

Describe Each Residance, Building, Land, or Other Real Estate You Own or Have an Interest In

 

A. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
1 No. Go to Part 2.

I'7Yes. Where is the property?
44.

 

Street address, if available, or other
description

 

 

City State Zip Code

 

Country

If you own or have more than one, list here:

A.

 

Street address, if available, or other
description

 

 

City State Zip Code

 

Country

Official Form 106A/B

What is the property? Check all that apply:
() Single-family home

O1 Duplex or multi-unit building

LJ Condominium or cooperative

] Manufactured or mobile home

O Land

C) Investment property

( Other

Who has an interest in the property? Check
one:

(1 Debtor 1 only

(1 Debtor 2 only

(] Debtor 1 and Debtor 2 only

QO At least one of the debtors and another
Other information you wish to add about this
item, such as focal property identification
number:

What is the property? Check ali that apply:

CL] Single-family home

( Duplex or multi-unit building
C] Condominium or cooperative
(] Manufactured or mobile home
O) Land

UO Investment property

C) Other

Who has an interest in the property? Check
one:

C Debtor 1 only

C) Debtor 2 only

CO Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another
Other information you wish to add about this
item, such as local property identification
number:

“Schedule A/B: Property

 

 

Current value of the
portion you own?

Current value of the
entire property?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by the
entireties, or a life estate), if known.

0.00

 

 

O Check if this is community property (see
instructions)

 

Current value of the
portion you own?

Current value of the
entire property?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by the
entireties, or a life estate), if known.

0.00

 

 

O Check if this is community property (see
instructions)
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

 

Case number (if known)

 

1.3.

 

Street address, if available, or other
description

 

 

City: State Zip Code

 

Country

attached for Part 1. Write that number here.

Describe Your Vehicles

 

What is the property? Check all that apply:

C) Single-family home

( Duplex or multi-unit building
L1 Condominium or cooperative
( Manufactured or mobile home
C] Land

C] Investment property

C] Other

Who has an interest in the property? Check
one:

C] Debtor 1 only

C) Debtor 2 only

C] Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another
Other information you wish to add about this
item, such as local property identification
number:

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages you have

 

Current value of the
portion you own?

Current value of the
entire property?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by the
entireties, or a life estate), if known.

 

 

CO Check if this is community property (see
instructions)

 

 

 

 

- Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that someone
else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility
_ vehicles, motorcycles
- ¥ No
C Yes
3.1. Make:

Model:

Year:

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one,
describe here:
3.2, Make:

Model:

Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check
one:

C] Debtor 1 only

C) Debtor 2 only

C] Debtor 1 and Debtor 2 only

() At least one of the debtors and another

{] Check if this is community property (see
instructions)

Who has an interest in the property? Check
one:

(1 Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C At least one of the debtors and another

(] Check if this is community property (see
instructions)

Schedule A/B: Property

 

Current value of the
portion you own?

Current value of the
entire property?

$ $

 

 

Current value of the
portion you own?

Current value of the
entire property?

$ $

 
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

 

Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Case number (if known}

 

3.3. Make:
Model:

Year:
Approximate mileage:

Other information:

 

 

 

 

IF you own or have more than one,
describe here:
3.4. Make:

Model:

Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check
one:

(] Debtor 1 only

(1) Debtor 2 only

() Debtor 1 and Debtor 2 only

(At least one of the debtors and another

C1 Check if this is community property (see
instructions)

Who has an interest in the property? Check
one:

C1) Debtor 1 only

{) Debtor 2 only

() Debtor 1 and Debtor 2 only

( At least one of the debtors and another

C] Check if this is community property (see
instructions)

 

 

Current value of the Current value of the

entire property?

$ $

portion you own?

 

 

 

Current value ofthe Current value of the

entire property?

$ $

portion you own?

 

- 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No

CO] Yes
4.1. Make:

Model:

Year:
Other information:

 

 

 

 

If you own or have more than one,
describe here:
4.2, Make:

Model:

Year:
Other information:

 

 

 

 

2, Add the dollar value of the portion you own for ail of your entries from Part 2, including any entries for pages you have
attached for Part 2. Write that number here.

Official Form 106A/B

Who has an interest in the property? Check
one:

(J Debtor 1 only

CO) Debtor 2 only

QO Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check
one:

( Debtor 1 only

(J Debtor 2 only

© Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions.

   

Current value of the Current value of the

entire property?

$ $

portion you own?

 

 

Current value of the Current value of the

entire property?

$ $

portion you own?

 

 

$ 0.00

 

 

 
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

FEE Describe Your Personal and Household Items

 

 

_ 6. Household goods and furnishings
_ Examples: Major appliances, furniture, linens, china, kitchenware

¥ No
. © Yes. Describe $

 

 

 

 

| 7. Electronics
Examples: Televisions and radios, audio, video, stereo, and digital equipment; computers, printers, scanners, music,
_ collections; electronic devices including cell phones, cameras, media players, games

_CINo $ 1,200.00
v Yes. Describe enna

COMPUTER<br/>TV XBOX ONE

 

 

 

 

| 8. Collectibles of value
_ Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or
_ baseball card collections; other collections, memorabilia, collectibles

v No
- 2 Yes. Describe

 

 

 

 

9. Equipment for sports and hobbies
_ Examples: Sports, photographic, exercise, and other hubby equipment; bicycles, pool tables, golf clubs, skis; canoes, and
kayaks; carpentry tools, musical instruments $

¥ No
O Yes. Describe

 

 

 

 

- 10. Firearms $
_ Examples: Pistols, rifles, shotguns, ammunition, and related equipment

¥ No
QO) Yes. Describe

 

 

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

- w No
O Yes. Describe

 

 

 

 

12. Jewelry
. Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold,
| silver

ov No
01 Yes. Describe $

 

 

 

 

13. Non-farm animals
_ Examples: Dogs, cats, birds, horses

¥ No
O Yes. Describe

 

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

¥ No
Q Yes. Describe

 

 

 

 

 

- 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for Part 3.
Write that number here. $ 1,200.00

 

 

 

Official Form 106A/B , Schedule A/B: Property 4
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

Describe Your Financial Assets

 

 

- 16. Cash

_ Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
¥ No
1) VOS..ccecsseecsenccessccseceesarccessssaesusrcneseencessnetcetseseereseraves Gash: ..cccccscccescceeee $

_ 17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
_ institutions. If you have multiple accounts with the same institution, list each.

No
SA YOS oe ceeeeecceteeeeeeseees Institution name:
17.1: Savings Account: ALLY BANK

17.2: Savings Account: BARCLAYS
17.3:
17.4:
17.5:
17.6:
17.7:

3,500.00
900.00

 

 

 

 

 

 

Ff Ff fF HH fF HF

 

_ 18. Bonds, mutual funds, or publicly readed stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

wv No
i 1 ee Institution or issuer name:

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and joint
venture

“No
- D1 Yes. Give specific
information about
| them... eee Name of entity:

%o $

 

% $

 

Official Form 106A/B Schedule A/B: Property 5
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 7 FRIEDA VIZEL Case number (if known)

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
_ Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.

_ Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

vw No
_ 1 Yes. Give specific information about them

 

Issuer name:

 

 

 

21. Retirement or pension accounts
_ Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings account, or other pension or profit-sharing plans

 

 

 

 

 

¥ No
OVes. List each account separately............0
‘ Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $

 

22. Security deposits and prepayments
- Your share of all unused deposits you have made so that you may continue service or use from a company
_ Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

— CINo

 

 

 

 

 

 

 

 

SY YOS. oo ceeereenerenee
Institution name or individual:
Electric: $ 0.00
Gas: $ 0.00
Heating oil: $ 0.00
Security deposit on rental NEW YORK COMMUNITY BANK $ 1,992.00
Prepaid rent: $ 0.00
Telephone: $ 0.00
Water: $ 0.00
Rented furniture: $ 0.00
Other: $ 0.00

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

 

 

v No

OD YES... eee Issuer name and description:
$
$
$

 

~ Official Form 106A/B a Schedule A/B: Property 6
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

 

 

_ 24. Interests in an education IRA, in an account in a qualitied ABLE program, or under a qualified state tuition program.
- 26.U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

4 Yes seeecasenearenarseneeeses Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(C):
$
$
$

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

¥ No
( Yes. Give specific

 

 

 

information about them $

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

v No
0 Yes. Give specific

 

 

 

_ information about them $

 

| 27. Licenses, franchises, and other general intangibles
» Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

v No
CO Yes. Give specific

 

 

 

information about them $

 

 

28. Tax refunds owed to you

v¥ No
OVYes
Give specific Federal: $
' information about
them, including

 

 

 

 

whether you already State: $
filed the returns and
the tax Local: $

 

29. Families support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

 

 

 

¥ No
(0 Yes.
Give specific Alimony: g
| Information...
Maintenance: $
Support: $
30. Other amounts someone owes you Divorce Settlement: $

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay,

workers’ compensation, Social Security benefits; unpaid loans you made to someone else Property settlement: $

~“ No

(Yes.

Give specific
information............00

 

 

 

 

Official Form 106A/B Schedule A/B: Property 7
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

 

 

_ 31, Interests in insurance policies
Examples: Health, disability, or life insurances; health savings account (HSA); credit, homeowner's, or renter’s insurance

¥ No
O Yes. Name the insurance
company of each policy
- and listits value... Company name: Beneficiary: Surrender or refund valu

 

 

 

32. Any interest in property that is due you from someone who has died
_ If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone
has died.

¥ No

(C Yes. Give specific information...........:06 $

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

v No

 

0] Yes. Give specific information.:.............-. $

 

 

 

| 34. Other contingent and unliquidated claims of every nature, include counterclaims of the debtor and rights to set off claims

¥ No

- (1 Yes. Give specific information.............. $

 

 

 

 

35. Any financial assets you did not already Iist

v No

(1 Yes. Give specific information..............08 $

 

 

 

 

 

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for Part 4.

Write that number here. $ (949 a

 

 

 

io Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?

¥ No. Go to part 6.
[2 Yes. Go to line 38.

 

38. Accounts receivable or commissions you already earned

(F} No

 

(] Yes. Give specific information... $

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

[No
: Yes. Give specific information... Aya a te o alos dors a) é, Lo wn $ i000

i

 

 

 

 

Official Form 106V/B Schedule A/B: Property 8
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case.number (if known)

 

 

_ 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

[1 No
00 Yes. Describe... cccssssssesseseenceeres $

 

 

 

 

| 41, Inventory

(No
© 0D Yes. Describe... cece esseeseseeenees $

 

 

 

 

42. Interests in partnerships or joint ventures

 

 

 

 

 

 

 

 

 

 

 

 

CLNo
C1 Yes. Describe. Name of entity:% of ownershipp:
% F
% $
% $
_ 43. Customer fists, mailing lists, or other compilations
CkNo
_ (1 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
(No
U1 Yes. Describe.
$
44, Any business-related property you did not already list
No
_ (1 Yes. Give specific information.
$
$
$
$
$
$

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for Part 5.
_ Write that number here. $ foo”

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list itin Part 1.

 

46. Do you own or have any legal or equitable interest in any business-related property?

_ w No. Go to part 7.
_ 2 Yes. Go to line 47.

 

_ 47, Farm animals
Examples: Livestock, poultry, farm-raised fish

No

 

C1 Yes. Give specific information..........00+ $

 

 

 

Official Form 106A/B Schedule A/B: Property 9
Case 1-19-46337-cec Doci1 Filed 10/22/19

Debtor 1 FRIEDA VIZEL

 

Entered 10/22/19 15:39:07

Case number (if known)

 

48. Crops-either growing or harvested

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(] Yes. Give specific information. $
_ 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

ff No

CD VES. ecescssceseceeeestessenssseatenseeesene $

50. Farm and fishing supplies, chemicals, and feed

[A No

CD VOS.oceceeseseetesesesesecesnnsenteseneeent $
_ 51. Any farm- and commercial fishing-related property you did not already list

ET No

CD VES. ce teseeeteeceeeeeetceeneaeee $

52. Add the dollar value of all your entries from Part 6, including any entries for pages you have attached for Part. 6. Write

that number here. $
Describe All Property You Own or Have an Interest in That You Did Not List Above
_ 53. Do you have other property of any kind you did not already list?
’ Examples: Season tickets, country club membership

4] No
 & Nesscesseneeenneees

$

$

54. Add the dollar value of all of your entries from Part 7. Write that number here. $
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 $ 0.00

 

 

 

 

 

 

 

 

 

56. Part 2: Total vehicles, line 5 $

57. Part 3: Total personal and household items, line 15 $ 1,200.00

58. Part 4: Total financial assets, line 36 $ (9 >4 & ee

59. Part 5: Total business-related property, line 45 $ { 209

60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 $

62. Total personal property. Add lines 56 through 61. $ 8,592.00 Copy personal property total
$ 8,592.00 63. Total of all property on Schedule A/B. Add line 55 + line 62.

 

$ 8,592.00

 

 

 

Official Form 106A/B

Schedule A/B: Property

10
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your case:

 

Debtor 1 FRIEDA VIZEL

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number (if known)

C1] Check if this is an amended filing
Official Form 106C

Schedule C: The Property You Claim as Exempt oats

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar
amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory
limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—maybe unlimited in dollar
amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value
of the property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

_ 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
_ (1 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
_ (1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

- 2. For any property you list on Schedule A/B that you claim as exempt, fill in the formation below.

 

 

 

 

 

 

 

 

 

 

 

 

 

. Brief BARCLAYS $ 900.00 O$ 1,000.00 11 U.S.C. 522(d)(5)
_ description: (1 100% of fair market value, up to any
_ Line from applicable statutory limit
Schedule A/B:
_ Brief ALLY BANK $ 3,500.00 OO$ 4,000.00 11 U.S.C. 522(d)(5)
description: C1 100% of fair market value, up to any
Line from applicable statutory limit
- Schedule A/B:
Brief NEW YORK COMMUNITYB = $ 1,992.00 O§$ 1,992.00 11 U.S.C. 522(d)(5)
description: C1 100% of fair market value, up. to any
Line from applicable statutory limit
Schedule A/B:
3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
2) No
Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
C] No
Oj Yes

Official Form 1066 Schedule C: The Property You Claim as Exempt 1
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

Case number (if known)

 

Additional Page

      
   

  

 

Brief

Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

 

    

2,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 1 o6C

AUDIO TRANSLATION SYS 1,000.00 O¢
| description: ©] 100% of fair market value, up to any
Line from applicable statutory limit
Schedule A/B:
Brief TV XBOX ONE $ 200.00 Of 1,225.00
"description: £1 100% of fair market value, up to any
Line from applicable statutory limit
_ Schedule A/B:
Brief COMPUTER $ 1,000.00 C$ 1,000.00
description: (€ 100% of fair market value, up to any
| Line from applicable statutory limit
. Schedule A/B:
- Brief $ 0.00 Of 0.00
_ description: C1 100% of fair market value, up to any
Line from applicable statutory limit
. Schedule A/B:
Brief $ 0.00 OF 0.00
_ description: (1) 100% of fair market value, up to any
- Line from applicable statutory limit
Schedule A/B:
- Brief $ 0.00 Of 0.00
description: 1 100% of fair market value, up to any
_ Line from applicable statutory limit
Schedule A/B:
_ Brief $ 0.00 O$ 0.00
description: (9) 100% of fair market value, up to any
_ Line from applicable statutory limit
Schedule A/B:
Brief $ 0.00 O$ 0.00
description: (1 100% of fair market value, up to any
Line from applicable statutory limit
Schedule A/B:
Brief $ 0.00 OF 0.00
description: © 100% of fair market value, up fo any
Line from applicable statutory limit
Schedule A/B:
Brief $ 0.00 OF 0.00
description: (1 100% of fair market value, up to any
Line from applicable statutory limit
Schedule A/B:
Brief $ 0.00 Of 0.00
description: (1 100% of fair market value, up to any
Line from applicable statutory limit
Schedule AVB:
Brief $ 0.00 C$ 0.00
description: (1 100% of fair market value, up to any
Line from applicable statutory limit
Schedule A/B:

Schedule C: The Property You Claim as Exempt

  

 

ir USC. 522(a)(6)

 

 

11 U.S.C. 522(d)(5)

 

 

11 U.S.C. 522(d)(5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1-19-46337-cec

Doc1_ Filed 10/22/19

UMMM LEE Lem CoM efi Celt acer toiond

Frieda

First Name

Debtor 1

Debtor 2

Middle Name

\heel

Last Name

 

(Spouse, ff filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: Cash CA. District of NJ y

Case number

 

{If known}

 

 

Official Form 106D

 

Entered 10/22/19 15:39:07

C] Check if this is an

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
4 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in ail of the information below.

oo List All Secured Claims

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Column A- / Column B- Column c
| 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount o ‘claim Value of collateral ‘Unsecured |
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this. : portion i
: As much as possible, list the claims in alphabetical order according to the creditor's name. Value of collateral. claim: “tfany_ |
Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only (J An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
Q Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
C] Atleast one of the debtors and another C) Judgment lien from a lawsuit
(J other (including a right to offset)
CJ Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
| 2.2] Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
Q Unliquidated
City State ZIP Code gO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
J Debtor 1 only C] An agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan)
C) Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
| () Atleast one of the debtors and another OQ) Judgment tien from a tawsuit
C other (including a right to offset)
) Check if this claim relates toa
community debt
Date debt was incurred Last 4 digits of accountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: f

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of qe
 

Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fillin this information to identify your case:

 

Debtor 1 FRIEDA VIZEL

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number {if known)

C1 Check if this is an amended filing
Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

425

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other
party to any executory contracts on unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form
106A/B) and on Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the
entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any additional pages, write your name and case number (if
known).

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
¥ No. Go to Part 2.
Yes.

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number $ 0.00 $ 0.00 $ 0.00
Priority Creditors Name When. was the debt incurred?

 

As of the date you file, the claim is: Check all
Number Street y ‘s

 

that apply.

: ( Contigent

> C) Unliquidated
Cit State ZIP Code
¥ 0 Disputed

Who incurred the debt? Check one. .

E] Debtor 1 only Type of PRIORITY unsecured claim:

CI Debtor 2 only ( Domestic support obligations

Cl Debtor 1 and 2 ( Taxes and certain other debts you owe the
government

: OM least one of the debtors and Oj Claims for death or personal injury while

you were intoxicated

() Check if this claim relates to a ¥ Other. Specify

community debt

Is the claim subject to offset?

 

 

[No

C1 Yes

Last 4 digits of account number $ 0.00 $ 0.00 $ 0.00
Priority Creditors Name When was the debt incurred?

 

Number Sires! As of the date you file, the claim is: Check all

 

that apply.

: ( Contigent

City State 7IP Code Oo Unliquidated
(1 Disputed

Who incurred the debt? Check one. ;

(1 Debtor 1 only Type of PRIORITY unsecured claim:

[J Debtor 2 only C] Domestic support obligations

( Debtor 1 and 2 (] Taxes and certain other debts you owe the
government

OC At least one of the debtors and
another

(] Check if this claim relates to a
community debt

C1 Claims for death or personal injury while
you were intoxicated
v Other. Specify

Is the claim subject to offset?
(No
C] Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims 1
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debior 1 FRIEDA VIZEL Case number (if known)

 

Your PRIORITY Unsecured Claims — Continuation Page

 

     
 

[| Last 4 digits of account number $ 0.00 $ 0.00 $ 0.00

 

 

 

: Priority Greditors Name When was the debt incurred?

As of the date you file, the claim is: Check all

 

 

“Number Street that apply.
CiContigent
. Cunliquidated
City State ZIP Code C1Disputed
Who incurred the debt? Check one.
C]Debtor 1 only Type of PRIORITY unsecured claim:
ODebtor 2 only [Domestic support obligations
(Debtor 1 and 2 CJTaxes and certain other debts you owe the
LIAt least one of the debtors and government
_ another CJClaims for death or personal injury while
(1 Check if this claim is for a you were intoxicated
community debt ¥ Other. Specify
_ Is the claim subject to offset?
CNo
OYes
[| Last 4 digits of account number $ 0.00 §$ 0.00 $ 0.00

 

 

 

: Priority Creditors Name When was the debt incurred?

As of the date you file, the claim is: Check all

 

 

“Number = Street that apply.
C]Contigent
: COUnliquidated
- City State ZIP Code (pisputed
_ Who incurred the debt? Check one.
O)Debtor 1 only Type of PRIORITY unsecured claim:
_ ODebtor 2 only C]Domestic support obligations
(Debtor 1 and 2 (ITaxes and certain other debts you owe the
CIAt least one of the debtors and government
- another (C1Claims for death or personal injury while
_ (2 Cheek if this claim is for a you were intoxicated
community debt ¥ Other. Specify

Is the claim subject to offset?
CINo
Ces

[| Last 4 digits of account number $ 0.00 §$ 0.00 $ 0.00

 

 

 

Priority Creditors Name When was the debt incurred?

As of the date you file, the claim is: Check all

 

 

Number Street that apply.
C]Contigent
, CUnliquidated
City State ZIP Code ClDisputed
Who incurred the debt? Check one. Type of PRIORITY unsecured claim:
(Debtor 1 only [Domestic support obligations
(Debtor 2 only (Taxes and certain other debts you owe the
ODebtor 1 and 2 government
: CIAt least one of the debtors and OiClaims for death or personal injury while
another you were intoxicated
C) Check if this claim is fora ¥ Other. Specify

community debt

Is the claim subject to offset?
CINo
OYes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims 2
Case 1-19-46337-cec

Debtor 1 FRIEDA VIZEL

Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Case number {if known)

 

Part 2: List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?
CINo. You have nothing to report in this part. Submit this form to the court with your other schedules.

v Yes.

 

 

 

 

 

AMERICAN EXPRESS

Last 4 digits of account number 1009 $ 2,568.00

 

Nonpriority Creditors Name

PO BOX 1270

When was the debt incurred? 02/12/2018

 

Number — Street

NEWARK, NJ 07101

As of the date you file, the claim is: Check all that apply.
C1Contigent
ClUnliquidated

 

City State

Who incurred the debt? Check one.
¥ Debtor 1 only
(Debtor 2 only
_(JDebtor 1 and 2
CIAt least one of the debtors and another
- 2 Check if this claim is for a community debt

{s the claim subject to offset?
-wNo
OYes

_ AMERICAN EXPRESS

ZIP Gode OMDisputed

Type of NONPRIORITY unsecured claim:

CM Student loans

(Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(Debts to pension or profit-sharing plans, and other similar debts
¥ Other. Specify

Charge Account

 

Last 4 digits of account number 2003 $ 2,103.00

 

Nonpriority Creditors Name

- PO BOX 1270

When was the debt incurred? 10/01/2018

 

Number = Street

NEWARK, NJ 07101

As of the date you file, the claim is: Check all that apply.
OContigent
(unliquidated

 

City State

Who incurred the debt? Check one.

¥ Debtor 1 only

(Debtor 2 only

C1Debtor 1 and 2

DAt least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?
¥ No
ClYes

AMERICAN EXPRESS

ZIP Gode Disputed

Type of NONPRIORITY unsecured claim:

C1Student loans

QOObligations arising out of a separation agreement or divorce
that you did not report as priority claims

C1Debts to pension or profit-sharing plans, and other similar debts
¥ Other. Specify

Charge Account

 

Last 4 digits of account number 3004 $ 3,048.00

 

Nonpriority Creditors Name

PO BOX 1270

When was the debt incurred? 10/01/2016

As of the date you file, the claim is: Check all that apply.

 

Number Street

NEWARK, NJ 07701

C)Contigent
OUUnliquidated

 

City State

Who incurred the debt? Check one.

¥ Debtor 1 only

(Debtor 2 only

(Debtor 1 and 2

CAt least one of the debtors and another

0 Check if this claim is for a community debt

Is the claim subject to offset?
“No
CYes

Official Form 106E/F

Schedule E/F:

ZIP Code C) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

OlObligations arising out of a separation agreement or divorce
that you did not report as priority claims

(1Debts.to pension or profit-sharing plans, and other similar debts
¥ Other. Specify

Charge Account

 

Creditors Who Have Unsecured Claims 1

 
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL

Case number (if known)

 

| Par 2: List All of Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

BANK OF AMERICA

 

Nonpriority Creditors Name

PO BOX 982234

 

Number Street

EL PASO, TX 79998-2234

 

City State ZIP Code

Who incurred the debt? Check one.
” Debtor 1 only
C] Debtor 2 only
C) Debtor 1 and 2
- (J At least one of the debtors and another
C] Check if this claim relates to a community debt

Is the claim subject to offset?
CINo
CTYes

[5]

CARE CREDIT

 

Nonpriority Creditors Name

_ SYNCHRONY BANK

 

Number Street

_ ORLANDO, FL 32896

 

City State ZIP Gode

_ Who incurred the debt? Check one.
_ # Debtor 1 only
C] Debtor 2 only
(J Debtor 1 and 2
_( Atleast one of the debtors and another
C) Check if this claim relates to a community debt

- Is the claim subject to offset?
CINo
OYes

&

DISCOVER CARD

 

Nonpriority Creditors Name

PO BOX 71084

 

Number — Street

CHARLOTTE, NC 28272

 

- City State ZIP Code

Who incurred the debt? Check one.
¥ Debtor 1 only
_ (2 Debtor 2 only
C) Debtor 1 and 2
(] At least one of the debtors and another
- (1 Check if this claim relates to a community debt

Is the claim subject to offset?
_CINo
ClYes

    
 

  

Last 4 digits of account number 5134 $ 5,868.00

When was the debt incurred? 06/01/2018

As of the date you file, the claim is: Check all that apply.
CContigent

C)Unliquidated

[]Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

CLJObligations arising out of a separation agreement or divorce
that you did not report as priority claims

(Debts to pension or profit-sharing plans, and other similar debts
v Other. Specify

Charge Account

 

Last 4 digits of account number $ 1,500.00

When was the debt incurred? 02/02/2019

As of the date you file, the claim is: Check all that apply.
C)Contigent

O)Unliquidated

L)Disputed

Type of NONPRIORITY unsecured claim:

OStudent loans

QObligations arising out of a separation agreement or divorce
that you did not report as priority claims

(Debts to pension or profit-sharing plans, and other similar debts
¥ Other. Specify

Medical Services

 

Last 4 digits of account number 0448 $ 1,736.00

When was the debt incurred? 05/01/2018

As of the date you file, the claim is: Check all that apply.
C1Contigent

CUnliquidated

CiDisputed

Type of NONPRIORITY unsecured claim:

OStudent loans

ClObligations arising out of a separation agreement or divorce
that you did not report as priority claims

(Debts to pension or profit-sharing plans, and other similar debts
¥ Other. Specify

Charge Account

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims 2
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

 

 

ae List All of Your NONPRIORITY Unsecured Claims — Continuation Page

 

   
  

  

   

   
       

 

 

 

 

 

 

 

 

 

 

 

: Last 4 digits of account number 1160 $ 2,785.00
JP MORGAN CHASE
Nonpriority Creditors Name When was the debt incurred? 08/01/2010
PO BOX 1608 As of the date you file, the claim is: Check ail that apply.
Number Street C]Contigent
CUnliquidated
SOUTHGATE, MI 48195-0608 ODisputed
City State ZIP Code
: Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. (Student loans
¥ Debtor 1 only (Obligations arising out of a separation agreement or divorce
-U] Debtor 2 only that you did not report as priority claims
C] Debtor 1 and 2 (Debts to pension or profit-sharing plans, and other similar debts
_( At least one of the debtors and another ¥ Other. Specify
- O Check if this claim relates to a community debt Charge Account
Is the claim subject to offset?
(No
CYes
Last 4 digits of account number 5757 $ 12,407.00
JP MORGAN CHASE
_Nonpriority Creditors Name When was the debt incurred? 06/01/2017
PO BOX 1608 As of the date you file, the claim is: Check all that apply.
“Number = Street OContigent
; (JUnliquidated
SOUTHGATE, MI 48195-0608 ODisputed
. City State ZIP Code
: Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. (Student loans
_¥ Debtor 1 only OObligations arising out of a separation agreement or divorce
_ C) Debtor 2 only that you did not report as priority claims
C] Debtor 1 and 2 C)Debts to pension or profit-sharing plans, and other similar debts
C) At least one of the debtors and another ¥ Other. Specify
(] Check if this claim relates to a community debt Charge Account
Is the claim subject to offset?
-CINo
OvYes
: Last 4 digits of account number 0513 $ 2,998.00
JP MORGAN CHASE
_Nonpriority Creditors Name When was the debt incurred? 06/01/2007
~ PO BOX 1608 As of the date you file, the claim is: Check all that apply.
Number — Street C]Contigent
_ SOUTHGATE, MI 48195-0608 Unliquidated
_ C)Disputed
City State ZIP Code
: Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. C1Student toans
_% Debtor 1 only (Obligations arising out of a separation agreement or divorce
_(1 Debtor 2 only that you did not report as priority claims
C} Debtor 1 and 2 (Debts to pension or profit-sharing plans, and other similar debts
CJ At least one of the debtors and another Y Other. Specify

: C1 Check if this claim relates to a community debt Charge Account

 

Is the claim subject to offset?
(No
CYes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims 3
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known}

 

 

      
  
 

ey is All of Your NONPRIORITY Unsecured Claims — Continuation Page

   
     

: Last 4 digits of account number 4081 $ 12,407.00
JP MORGAN CHASE

 

 

 

 

 

 

 

_Nonpriority Creditors Name When was the debt incurred? 06/12/2018

PO BOX 1608 As of the date you file, the claim is: Check all that apply.
Number — Street CiContigent

[Unliquidated

SOUTHGATE, MI 48195-0608 ODisputed
- City State ZIP Code
: Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. [Student loans
_ ¥ Debtor 7 only {Obligations arising out of a separation agreement or divorce
_ (Debtor 2 only that you did not report as priority claims

O Debior 1 and 2 (]Debts to pension or profit-sharing plans, and other similar debts
_ (Atleast one of the debtors and another ¥ Other. Specify
- CJ Check if this claim relates to a community debt Charge Account
_ Is the claim subject to offset?
_ CINo

ClYes
: Last 4 digits of account number 6314 $ 255.00

OPTIMUM
_ Nonpriority Creditors Name When was the debt incurred? 12/01/2018

PO BOX 831 As of the date you file, the claim is: Check all that apply.
Number — Street ClContigent

C]Unliquidated

NEWBURGH, NY 12551 CDisputed
_ City State ZIP Code
: Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. O)Student loans
_ ¥ Debtor 1 only ClObligations arising out of a separation agreement or divorce
_ 0 Debtor 2 only that you did not report as priority claims
_ Debtor 1 and 2 (Debts to pension or profit-sharing plans, and other similar debts
_( Atleast one of the debtors and another ¥ Other. Specify

C1 Check if this claim relates to a community debt Utility Service

 

_ Is the claim subject to offset?

 

 

 

- CINo
ClYes
: Last 4 digits of account number 2619 $ 7,710.00
SANTANDER BANK
-Nonpriority Creditors Name When was the debt incurred? 04/01/2018
PO BOX 841002 As of the date you file, the claim is: Check all that apply.
Number — Street CContigent
: CQUnliquidated
BOSTON, MA 02284 ODisputed
_ City State ZIP Code
: Type of NONPRIORITY unsecured claim:
- Who incurred the debt? Check one. [Student loans
_~ Debtor 1 only OObligations arising out of a separation agreement or divorce
(1 Debtor 2 only that you did not report as priority claims
[1 Debtor 1 and 2 (Debts to pension or profit-sharing plans, and other similar debts
C7 At least one of the debtors and another v Other. Specify

_O Check if this claim relates to a community debt Charge Account

 

Is the claim subject to offset?
‘(No
. OYes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims 4
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL

 

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159. Add the amounts

for each type of unsecured claim.

6a. Domestic support obligations

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

 

6j. Total. Add lines 6f through 6i.

Official Form 106E/F : Schedule E/F: Creditors Who Have Unsecured Claims

6b. Taxes and certain other debts you owe the government

 

 

 

 

 

 

 

6a. $ 0.00
6b. $ 0.00
6c. $ 0.00
6d. $ 0.00
6e.| $ 0.00
6f.$ 0.00
6g. $ 0.00
6h. $ 0.00
6i.$ 55,385.00
6.1 $ 55,385.00

 

 

 
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in. this information to identify your case:

Debtor 1 FRIEDA VIZEL

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number (if known)

( Check if this is an amended filing
Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases ‘ons

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name
and case number (if known).

 

A Do you have any executory contracts or unexpired leases?
O1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(1 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2, List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.

    

 

Residential Lease - ONE BEDROOM PRIMARY RESIDENCE
JONAS EQUITIES

Name

 

725 CHURCH AVENUE
Number Street

BROOKLYN, NY 11218
City State ZIP Code

Name

 

 

 

 

 

 

Number — Street

 

 

City State ZIP Code

[23]

Name

 

 

 

Number Street

 

 

City State ZIP Code

Name

 

 

 

Number Street

 

City State ZIP Code

‘Name

 

 

 

 

Number Street

 

 

 

City State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases 1

 
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your case:

 

Debtor 1 FRIEDA VIZEL

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number (if known)

( Check if this is an amended filing
Official Form 106H

Schedule H: Your Codebtors ans

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out, number the
entries, and attach it to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are Tiling a joint case, do not list either spouse as a codebtor.)
* No
Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
O Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
TINo
( Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name

 

Number Street

 

City State ZIP Code

3. In Column 1, list all your codebtors. Do not include your spouse as codebtor if your spouse is tiling with you. List the person shown in line 2 again as
codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Officia

_ Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2. (If you are filing a joint case, do nc
list either spouse as a codebtor.)

 
   

1
\nsureat Agsnry Corpora hon

Name “

12> East 490  Stroet ,  Suik. Ahoo

C) Schedule D,
0 Schedule E/F,
ABScheduleG, gl

‘Number — Street

_ New Mork, MY [olf

 

 

 

 

 

City _. State ZIP Code

Name ©) Schedule D,
C] Schedule E/F,

Number Street ] Schedule G,

City State ZIP Code

Name () Schedule D,
© Schedule E/F,
C1 Schedule G,

‘Number Street

 

City State ZIP Code
Official Form 106H Schedule H: You Codebtors 1
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your case:

Debtor 1 FRIEDA VIZEL
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filling} First Name Middle Name Last Name

United States Bankruptcy Court for

he: te stra

the Check if this is:

Case number [1 An amended filing

(if know)
Cla supplement showing post-petition
chapter 13 expenses as of the following date:

 

 

 

 

 

MM /DD/YYYY

fficial Form 1061
Schedule |: Your Income.,,,,;

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include
information about your spouse. If you are separated and your spouse is not filing with you, do not include information about your
spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

 

 

 

 

information Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, . q
nae 7

attach a separate page within Employment status Employed Employed
ormation about additional L] Not employed [-] Not employed
employers.
Include part-time, seasonal, or
self-employed work. Occupation TOUR GUIDE
Occupation may Include student .
or homemaker, if it applies. Employer's name

Employer's address Number Street Number Street

NY
City State ZIP Code City State ZIP Code
How long employed SELF-
there? EMPLOYED

Le Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include
your non-filing spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers. for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. §$ 0.00 = «6§$
3. Estimate and list monthly overtime pay. 3. +9 0.00 +$
4. Calculate gross income. Add line 2 + line 3 4. $0.00 $

 

 

 

 

 

Official Form 106| Schedule I: Your Income page 1
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 FRIEDA VIZEL Case number (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing
spouse
Copy line 4 Were... ..cecccssessessseessesscsecsstsscstesssseessessusesseeseneenee > 4. § $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$
5b. Mandatory contributions for retirement plans 5b. §
5c. Voluntary contributions for retirement plans 5c. $
5d. Required repayments of retirement fund loans 5d. §$
5e. Insurance 5e. §$
5f. Domestic support obligations Sf. $
5g. Union dues 5g. §$
5h. Other deductions.
Specify: Sh. §$
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f4+5g+5h. 6. $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business. showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. §$ 2,600.00
8b. Interest and dividends 8b. $ 0.00
8c. Family support payments that you, a non-filing spouse, or a
dependent regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8. § 600.00
8d. Unemployment compensation 8d. =6§ 0.00
8e. Social Security 8e. §$ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash
assistance that you receive, such as food stamps (benefits under the
Supplemental Nutrition Assistance Program) or housing subsidies.
Specify: 8. §$
8g. Pension or retirement income 8g. §$ 0.00
8h. Other monthly income..
Specify: 8h. = $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9. $ 3,200.00
10. Calculate monthly income. Add line 7 + line 9. 10 $ 3,200.00 $ 3,200.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J

 

 

 

 

 

 

 

 

Specify: 11. 4 $0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined 42.1 $ 3,200.00
monthly income. ——
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Combined
Data, if it applies monthly
income
13. Do you expect an increase or decrease within the year after you file this form?
No
C] Yes.
Explain:
Official Form 106] Schedule I: Your Income page 2
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fillin this information to identify your case:

Debtor 1 FRIEDA VIZEL

First Name Middle Name Last Name Check if this is:

CJ An amended filing

La supplement showing post-petition chapter 13
expenses as of the following date:

 

Debtor 2

 

(Spouse, if filling) First Name Middle Name Last Name

United States Bankruptcy Court for
the: MM7DD7 YYYY

nas e number Lla separate filing for Debtor 2 because Debtor 2
(if know) maintains a separate-household

Official Form 106J
Schedule J: Your Expenses. .,.,,;

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

Describe Your Household

 

 

 

 

 

1. Is this a joint case?

No. Go to fine 2.
L] Yes. Does Debtor 2 live in a separate household?

LJ No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? (] No

Do not list Debtor 1 and Yes. Fill out this information for Dependent's relationship to © Dependent's Does dependent live
Debtor 2. each dependent Debtor 1 or Debtor 2 age with you?
Do not state the dependents' | : CI No
names. Son. 13 Yes
[No
1 Yes
[1 No
Cl Yes
[ No
O Yes
4 No
CI Yes

 

3. Do your expenses include No
expenses of people other C1] Yes
than
yourself and your
dependents?

ER Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the
form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value
of such assistance and have included it on Schedule I: Your Income (Official Form 1061)

Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments ~~ "

a rent for the ground or lot. 4, $ 1,455.00
If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Case number (if

Debtor 1 FRIEDA VIZEL known)

10.

11.
12.

13.

14.
15.

16.

17.

18.

19.

20.

 

First Name’ Middle Name Cast Name

Additional mortgage payments for your residence, such as home equity loans

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6c. Telephone, ceil phone, Internet, satellite, and cable services
6d. Other.
Specify:

 

Food and housekeeping supplies
Childcare and children's education costs
Clothing, laundry, and dry cleaning
Personal care products and services

Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other.

Specify:

17d. Other.

Specify:

 

 

Your payments of alimony, maintenance, and support that you did not report as
deducted
from your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I:

Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

 

6a.
6b.
6c.

6d.

10.

11.

12.
13.

14.

15a.
15b.
15c.
15d.

16.

17a.
17b.

17c.

17d.

18.

19.

20a.
20b.
20c.
20d.
20e.

 

a fF

Ff F# fF FH Ff

wn

fF Ff

Pr fF FF

PA orf fF

Your expenses

 

0.00

70.00
0.00
87.00

1,200.00
0.00
170.00
0.00

0.00

260.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00
0.00

0.00

0.00

0.00

0.00

9.00
0.00
0.00
0.00
0.00

page 2
Case 1-19-46337-cec Doc1

 

Filed 10/22/19 Entered 10/22/19 15:39:07

Case number (if

 

Debtor 1 FRIEDA VIZEL known)
First Name Middle Name Last Name
21, Other. Specify: al.
22. Your monthly expenses. Add lines 4 through 21.
The result is your monthly expenses. 22.
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.
23b. Copy your monthly expenses from line 22 above. 23b.
23c. Subtract your monthly expenses from your monthly income. 23¢

The result is your monthly net income.

24. De you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.
LJ Yes.

 

 

 

 

 

 

 

+
$
$ 3,242.00
$ 3,200.00
$ 3,242.00
$ ~42.06

 

 

 

Explain here:

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Fill in this information to identify your. case:

 

Debtor 1 FRIEDA

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the:

Case number (if known)

0] Check if this is an amended filing
Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 sons

 

If your are an individual filing under chapter 7, you must fill out this form if:

= creditors have claims secured by your property, or
= you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is
earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach as separate sheet to this form. On the top of any additional pages, write your
name and case number (if known).

| Part 4: | List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information
» below.

 

 

 

 

 

 

Creditor's name: CiSurrender the property. ClYes
Description of property securing debt: (Retain the property and redeem it. laNo

 

ClRetain the property and enter into a
Reaffirmation Agreemeni.
C)Retain the property and [explain]:

 

 

 

 

Creditor's name: CSurrender the property. OvYes
Description of property securing debt: (ClRetain the property and redeem it. ONo
(Retain the property and enter into a

Reaffirmation Agreement.

(Retain the property and [explain]:

 

 

 

 

 

 

Creditor's name: CiSurrender the property. ClYes

Description of property securing debt: C]Retain the property and redeem it. CINo
Retain the property and enter into a Reaffirmation
Agreement,

O)Retain the property and {explain}:

 

 

 

 

 

Creditors name: CiSurrender the property. Dyes
Description of property securing debt: (]Retain the property and redeem it. CINo
O)Retain the property and enter into a
Reaffirmation Agreement.

(Retain the property and [explain]:

 

 

 

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 1

over —>
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

Debtor 1 FRIEDA VIZEL Case number (if known)

 

List Your Unexpired Personal Property Leases

 

For any unexpired personal property that you listed in Schedule G: Executory Contracts and Unexpired Leases (Otficial Form 106G), fill in the
information below. Do not list real estate leases, Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume
an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Lessor's name: JONAS EQUITIES v Yes
Description of leased property: LING

 

ONE BEDROOM PRIMARY RESIDENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lessor’s name: (Yes
Description of leased property: CINo
Lessor's name: OyYes
Description of leased property: CINo
Lessor's name: OYes
Description of leased property: CINo
Lessor’s name: OYes
Description of leased property: CINo
Lessors name: Clyes
Description of leased property: ONo
Lessor's name: OYes
Description of leased property: CINo

 

 

 

 

 
 
  

Ey -ne,
Undey/penalty of perj Hdeclar. jfdiated my intention about any property of my estate that secures a debt and any personal property
that js subject tp-an-tuyexpired |

x x

 

 

Signature of Debtor 1” Signature of Debtor 2

Dae [o- \t- i? Date

Ofticial Form 108 Statement of Intention for Individuals Filing Under Chapter 7 2
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

UNITED STATES BANKRUPTCY COURT

In re _VIZEL. FRIEDA Case No.
Debtor
Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of the Debtor

| (We), the debtor(s), affirm that | (we) have received and read the Vase requiyéd’ by § 342(b) of the Bankruptcy
Code.
Eneda Viel x (XA Ss ve fat /9

Printed Name(s) of Debtor(s) Signature of Debtor Date

 

 

Case No. (if known) Xx
Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debior(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. §oBibthe certification has

NOT been made on the Voluntary Petition, Official Form HEkhibit B on page 2 of Form Bi contains a certification by the
debtor's attorney that the attorney has given the notice to the déiiterDeclarations made by debtors and bankruptcy
petition preparers on page 3 of Form B1 also include this certification.
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Frieda  Virzel CASE NO.:

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;

(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

% NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
(] THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

 
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

[OVER]
DISCLOSURE OF RELATED CASES (cont’d)
3. CASE NO.: JUDGE: _ DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [7f closed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:
I am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

 

I certify under penalty of perjury that the within bankruptcy case is not related to\any case no Pending or pending at any
time, except as indicated elsewhere on this form.

on

mS

 

 

 

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

1©90 Caton Ave #4 ID

Mailing Address of Debtor/Petitioner

Rrooklun | MM i QoG

City, State, Zip Code

Laada. sa (Bema l.com

Email Address

347-4 a2- KUuYo

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

Foeda VV, tp |
In Re: Case No.

Chapter ~7

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: \0 /3 2/9

 

 

Debtor

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 Rev. 11/15
Case 1-19-46337-cec Doc1

American Express
PO Box 1270
Newark, NJ 07101

Bank Of America
PO Box 982234
EI Paso, TX 79998

Care Credit
Synchrony Bank
P.O. Box 960061
Orlando, FL 32896

Discover Card
PO Box 71084
Charlotte, NC 28272

Jonas Equities
725 Church Avenue
Brooklyn, NY 11218

Jp Morgan Chase
PO Box 1608
Southgate, MI 48195

Optimum
PO Box 831
Newburgh, NY 12551

Santander Bank
PO Box 841002
Boston, MA 02284

Filed 10/22/19 Entered 10/22/19 15:39:07
Case 1-19-46337-cec Doc1 Filed 10/22/19 Entered 10/22/19 15:39:07

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No.
Chapter

Debtor(s)

ae -X

 

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

 

 

 

Name of Debtor(s): Frg de \A rl

Address: \qoe Catan Aye FIR / Riroo lly AY [336
Email Address: Dee da. Uca oY ama. com

Phone Number: (3445) Y33 a Yo

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
__._ PAID THE FILING FEE IN FULL
APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.
ASSISTANCE WITH PAPERWORK:

Lo NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

I/We hereby declare the information above under the Penalty sie y.

Dated: \o / rD/) g (

   

 

Debtor’s Signature

 

Joint Debtor’s Signature
